DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Preliminary amendment
2.  The preliminary amendment filed on 05/07/2021 has been acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





3. Claim(s) [51-59 and 64-69] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Tae (US. 2013/0264703).

Re Claim 51, TAE discloses a molding circuit board assembly (see fig. 2A, the entire shaped structure ( package) as depicted in fig. 2A) comprising: a protecting portion (see 35 fig.2A and ¶ 0048, The second adhesive layer 35 may also protect the wire 30); at least one photosensitive the package substrate 10 may be a printed circuit board (PCB)) , wherein the substrate has at least one chip holding portion (see 20 and 10 fig. 2A, a portion where the semiconductor chip 20 is on), at least one protecting area surrounding the chip holding portion (see  35 fig.2A), and at least one bonding area surrounding the protecting area (see the region under  the holder 40 as depicted in fig. 2A), wherein the photosensitive chip is held in the chip holding portion of the substrate (see 20 fig.2 A, the portion where semiconductor chip is on), wherein the protecting portion is located at least in the protecting area of the substrate (see the region under the holder 40 as depicted in fig. 2A), wherein the molding base is integrally bonded to the bonding area of the substrate (see ¶0056, holder 40 may be located on the package substrate 10 so as to be overlapped with the second adhesive layer 35 and then the holder 40 may be compressed), and the molding base (40) surrounds the photosensitive area of the photosensitive chip (20 fig. 2) such that the photosensitive area of the photosensitive chip corresponds to the light window of the molding base (see S and 20- as depicted in fig.2A).

Re Claim 52, Tae further discloses wherein the protecting portion is disposed at least in the protecting area of the substrate (see 35 fig.2A, the area under the holder 40).

Re Claim 53, Tae further discloses, wherein the protecting portion is formed at least on the protecting area of the substrate (see 10 and 35 fig. 2A, the area under the holder 40).

Re Claim 54, Tae further discloses, wherein the protecting portion is disposed in the protecting area and the bonding area of the substrate (see 35 and 10, the area in between 10 and 40 is a bonding area by the virtue of the adhesive 35).

Re Claim 55, Tae further discloses, wherein the protecting portion is formed on the protecting area and the bonding area of the substrate (see fig. 2A the region encompassed by the holder 40 as depicted in fig. 2A).

Re Claim 56, Tae further discloses, wherein the protecting portion is formed of ink applied to the substrate (see ¶0055, The second adhesive layer 35 may be supplied to the end portion of the semiconductor chip 20 and the package substrate 10 adjacent thereto by, for example, a dispensing method, a paste method, an ink-jetting method),

Re Claim 57, Tae further discloses, wherein the protecting portion is formed of glue applied to the substrate (see ¶0048, The second adhesive layer 35 may be in contact with a bottom surface).

Re Claim 58, Tae further discloses, wherein the protecting portion has at least one opening, and a photosensitive area of the photosensitive chip corresponds to the opening of the protecting portion (see 20, 35 fig. 2A).

Re Claim 59, Tae further discloses, wherein the molding base is integrally bonded to a non-photosensitive area of the photosensitive chip (see 20 35 and the portion where 35 and portion of 20 are bonded).

Re Claim 64,  Tae discloses a manufacturing method of a molding circuit board assembly (see ¶ 0028, FIGS. 3 to 9 are cross-sectional views illustrating a method for manufacturing a semiconductor package of FIG. 2A), the manufacturing method comprising: (a) providing a substrate with a protecting portion, wherein the protecting portion is located at least in a protecting area of the substrate (see 10, 35 fig. 6); (b) forming a molding base having at least one light window on a bonding area of the substrate by a molding process (see 40 and S as depicted in fig. 9); and (c) conductively connecting a photosensitive chip to the substrate via the light window of the molding base to manufacture the molding circuit board assembly (see S, 20 and 10 as depicted in fig. 2A).

Re Claim 65, Tae further discloses, wherein in the step (a), the method further comprising the steps of: providing the substrate; and at least disposing the protecting portion in the protecting area of the substrate (see fig. 5 and ¶0055, Referring to FIG. 5, a second adhesive layer 35 is formed to cover an end portion of the semiconductor chip 20 and the package substrate 10) _.


Re Claim 66, Tae further discloses, wherein in the step (a), the method further comprising the steps of: providing the substrate; and at least forming the protecting portion on the protecting 


Re Claim 67, Tae further discloses wherein in the above method, the protecting portion is further formed on the bonding area of the substrate (see 3 and 10 fig. 6, boding area being 3 and. the substrate being 10)

Re Claim 68, Tae further discloses, wherein in the step of forming the protecting portion on the protecting area of the substrate, further comprising the step of: at least applying ink to the protecting area of the substrate to form the protecting portion on the protecting area of the substrate by ink (see ¶0055, The second adhesive layer 35 may be supplied to the end portion of the semiconductor chip 20 and the package substrate 10 adjacent thereto by, for example, a dispensing method, a paste method, an ink-jetting method,)

Re Claim 69, Tae further discloses, wherein in the step of at least forming the protecting portion on the protecting area of the substrate, further comprising the step of: at least applying glue to the protecting area of the substrate to form the protecting portion on the protecting area of the substrate by glue (see 35 fig. 5, the adessives material (35) is being equated to a glue).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

4. Claims [60-63] is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae (US. 2013/0264703) in view of Liao (US. 2016/0190353).

Re Claim 60, Tae discloses a molding circuit board assembly (see 10 and fig. 2A), a molding base and a light window (see 40, S fig. 2A). However, Tae doesn’t seem to explicitly disclose    a camera module, comprising: at least one optical lens; and 

Nonetheless in the same filed of endeavor Liao discloses an imaging device Tae (see Liao fig. 1G). Liao further discloses), a molding base and a light window (see 40, S fig. 2A). However Tae doesn’t seem to explicitly disclose    a camera module (see fig.1G, the lens 290 and the sensing device 110 constitutes  a camera module), comprising: at least one optical lens (290 fig.1 G); and 


Re Claim 61,  Tae as modified further discloses further comprising at least one bracket and at least one filter element (see Liao 280, and 270 fig. 1G [ the holder is rectangularly curved as depicted in fig. 1G], the bracket has at least one light through hole (see Liao 270 fig. !G, [the holder, 270,  has an empty space between the filter 280 and sensor 110 to allow light through], the filter element is attached to the bracket, the bracket is attached to the molding base, so that the filter element is held between the optical lens and the photosensitive chip by the bracket (see Liao280, 270 110, the base being 260 in this case]).

Re Claim 62, Tae as modified further disclose, wherein the camera module is applied to an electronic device including an electronic device body, and the camera module is disposed in the electronic device body (see Tae ¶¶ 0073, s illustrated in FIG. 15, or be employed to manufacture a tablet or a smart tablet 3000 as illustrated in FIG. 16. In some other embodiments, the semiconductor package 100, 101, 102, 103, or 104 may be employed to manufacture a notebook computer 4000 as illustrated in FIG. 17).

Re Claim 63, Tae as modified further discloses, wherein the electronic device body is a smart phone, a tablet computer, a personal digital assistant, an electronic paper book, an MP3/4/5, an electronic book or a calculator (see Tae figs. 15-19).

Allowable Subject Matter
5. Claim [70] is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
6. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim [70], none of the prior arts on the record either alone or in combination fails to discloses or reasonably suggest: wherein in the step (b), the method further comprises the steps of: placing the substrate into a lower die; molding a upper die and the lower die in such a manner that the protecting portion is applied pressure by a light window molding block of the upper die such that the bonding area of the substrate is held in a molding space formed between the upper die and the lower die; and curing a molding material added to the molding space such that the molding material forms the molding base bonded to the bonding area of the substrate; in conjunction with the other limitation of the claim.



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698